Citation Nr: 0925383	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for perforation of the right tympanic membrane.

8.  Entitlement to service connection for type II diabetes 
mellitus, claimed as a result of herbicide exposure.

9.  Entitlement to service connection for a basal cell 
carcinoma of the left cheek, to include as result of 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1974 to February 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.



Procedural history

Service connection for right and left knee disabilities was 
initially denied in an unappealed March 1983 rating decision.  
The Veteran's claim of entitlement to service connection for 
hypertension was initially denied in an unappealed September 
1991 rating decision.

The Veteran attempted to reopen these claims in June 2003.  
In a February 2004 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
previously-denied claims of entitlement to service connection 
for right and left knee disabilities and hypertension.  The 
Veteran did not appeal that decision.

The above-referenced April 2005 rating decision denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus associated with herbicide exposure, 
bilateral hearing loss, tinnitus, and a basal cell carcinoma 
of the left cheek and entitlement to compensation pursuant to 
38 U.S.C. § 1151 for perforation of the right tympanic 
membrane.  Additionally, the RO determined that new and 
material evidence sufficient to reopen the previously-denied 
claims of entitlement to service connection for right and 
left knee disabilities and hypertension was not received.  
The Veteran perfected an appeal of that decision.

Finally, the above-referenced May 2006 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a left wrist disability.  The Veteran perfected an appeal of 
that decision. 

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Denver RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.



Remanded issues

The issues of entitlement to compensation pursuant to 
38 U.S.C. § 1151 for perforation of the right tympanic 
membrane and entitlement to service connection for type II 
diabetes mellitus and a basal cell carcinoma of the left 
cheek are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

An August 2004 rating decision denied the Veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
perforation of the left eardrum.  
To the Board's knowledge, the Veteran has not disagreed with 
that decision, and that issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

During his April 2009 hearing, the Veteran indicated that he 
no longer wished to pursue his appeal as to the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  See the April 2009 hearing transcript at 
page 2.  That issue, accordingly, is no longer on appeal and 
is not before the Board.  
See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO 
denied the reopening of the Veteran's previously denied 
claims of entitlement to service connection for hypertension 
and right and left knee disabilities.  

2.  The evidence associated with the claims folder subsequent 
to the February 2004 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims.  

3.  The competent medical evidence of record does not 
indicate that a left wrist disability currently exists.

4.  There is no competent medical evidence that a left wrist 
injury, ear injury, hearing loss or tinnitus occurred in 
service.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the February 2004 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for 
hypertension and right and left knee disabilities.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A left wrist disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). 

4.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

5.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension, right 
and left knee disabilities, bilateral hearing loss, tinnitus 
and a left wrist disability.  As was discussed in the 
Introduction, the claims for hypertension and right and left 
knee disabilities were denied in the past; implicit is the 
Veteran's contention that new and material evidence which is 
sufficient to reopen the previously-denied claims has been 
received.  

The remaining issues on appeal, entitlement to service 
connection for type II diabetes mellitus and a basal cell 
carcinoma of the left cheek and entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for perforation of the right 
tympanic membrane, are being remanded for reasons expressed 
blow.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

Stegall consideration

The Board remanded this case in November 2008 so that the 
Veteran could be provided with a Travel Board hearing.  As 
detailed above, such was accomplished in April 2009.

Thus, there has been compliance with the Board's remand 
instructions. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply to the hypertension and right and left knee claims 
unless they are reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim]. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

This standard does not apply to the claims to reopen until 
such claim has in fact been reopened.  The standard of review 
as to the issues involving the submission of new and material 
evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 26, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  See the August 26, 2004 letter 
at page 7.

With respect to notice regarding new and material evidence, 
the August 2004 letter specifically explained that his claim 
for hypertension had been previously denied in September 1991 
and his claims for left and right knee disabilities had been 
previously denied in August 1983, and that evidence 
sufficient to reopen the Veteran's previously denied claims 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  The Veteran was 
also specifically advised as to the reason the claims were 
previously denied: the hypertension claim was denied because 
there was no evidence of this condition in service or to a 
compensable degree within one year of discharge, and the knee 
claims were denied because there was no evidence of these 
previously-existing conditions being aggravated by active 
duty service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2004 VCAA letter as well as additional letters from 
the RO dated February 19, 2004 and June 14, 2005.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  The August 2004 and June 2005 letters specifically 
informed the Veteran that records from the Denver VA Medical 
Center (VAMC) as well as his service treatment records and 
service personnel records had been associated with the claims 
folder.  He was also informed in the August 2004 and June 
2005 letters that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the August 2004 and June 2005 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and both letters asked that 
the Veteran complete this release so that VA could obtain 
these records on his behalf.  The letters also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

The Veteran was specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claim.  See the February 19, 2004 letter at 
page 4; see also the August 26, 2004 letter at page 4 and the 
June 14, 2005 letter at page 2.  This request complies with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b) in that the RO informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  A letter from the RO dated March 20, 2006, provided 
notice as to elements (4) and (5), degree of disability and 
effective date.  In any event, because the Veteran's claims 
are being denied, elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims to reopen and the claims for service connection for 
bilateral hearing loss and tinnitus in April 2005.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 Dingess letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claims were readjudicated in the May 
2006 SOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The VCAA appears to have left intact the requirement that a 
Veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service medical records, service personnel records, 
and reports of VA and private treatment of the Veteran.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examinations in September 2003 and November 2003.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical and 
audiological examinations and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these 
examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2008); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise. 

The Veteran was not afforded a VA examination to address his 
claimed left wrist disability.  The Board is aware of the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's left wrist 
claim is unnecessary in this case, because there is no 
objective and competent evidence of any diagnosis of a left 
wrist disability or in-service left wrist disease or injury.  
Under such circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
of the claimed left wrist disability or left wrist disease or 
injury in service.

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).  The Veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
He is ably represented by his service organization and 
provided personal testimony to the undersigned in April 2009.

Therefore, the Board will proceed to a decision as to six of 
the issues on appeal.  






	(CONTINUED ON NEXT PAGE)



1.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a left knee disability.

Because these issues involve the application of identical law 
to virtually identical facts, for the sake of economy the 
Board will address them together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

The only possible exception is if there is evidence of 
additional disability due to aggravation during service of 
the congenital disease, but not defect, by superimposed 
disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in August 2004, the claims will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for right and left knee disabilities was 
initially denied in an unappealed March 1983 rating decision.  
The Veteran's claim of entitlement to service connection for 
hypertension was initially denied in an unappealed September 
1991 rating decision.  The request to reopen the previously-
denied claims of entitlement to service connection for 
hypertension and right and left knee disabilities was denied 
in an unappealed February 2004 rating decision.  That 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

The denial of service connection for hypertension was 
predicated on the absence of hypertension in service or 
within one year of separation of service; also lacking was 
evidence of a relationship between the Veteran's diagnosed 
hypertension and his military service [i.e., Hickson elements 
(2) and (3)].  

The denial of service connection for a right knee disability 
was predicated on lack of aggravation of a pre-existing 
disability.  Specifically, an August 1973 entrance 
examination indicated that the Veteran was involved in an 
automobile accident prior to his induction into active 
service; a right knee meniscectomy was performed in January 
1973.  The RO determined upon review of the remaining service 
records, to include the January 1983 separation examination, 
that the Veteran's pre-existing right knee disability 
underwent no increase in severity during his active military 
service, and thereby did not trigger the presumption of 
aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) 
[the presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service]; see also Sondel v. West, 13 
Vet. App. 213 (1999).  

The Veteran's claim for a left knee disability was denied 
because it was determined that the Veteran evidenced a 
constitutional or developmental abnormality, and that there 
was also a lack of evidence of in-service aggravation of the 
pre-existing left knee disability.  Specifically, service 
medical records indicated that the Veteran was hospitalized 
in November 1975 for left knee pain.  Exploratory surgery was 
performed and revealed a redundant tag of the posteromedial 
meniscus which was subsequently repaired with no residual 
impairment shown, to include on his January 1983 separation 
examination.  

As explained above, the Veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
(i.e. after February 2004) bears directly and substantially 
upon the specific matters under consideration, namely whether 
the Veteran has submitted evidence indicating an increase in 
severity of pre-existing right and left knee disabilities 
during service and the presence of hypertension in service or 
within one year of separation from service.  See 38 C.F.R. 
§ 3.156 (2008).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) [holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence].

Evidence which has been added to the record since the 
February 2004 rating decision includes the Veteran's service 
personnel records, a response from the National Personnel 
Records Center (NPRC) reflecting that the Veteran did not 
serve in the Republic of Vietnam, Internet articles 
addressing herbicide exposure and forms pertaining to the his 
claims for compensation for benefits pursuant to 38 U.S.C. 
§ 1151 for a perforated left eardrum and service connection 
for a left wrist disability.  These records, although new, 
are obviously not material to these three claims, in that 
they do not address the crucial matters of in-service 
incurrence or aggravation of the right and left knee 
disabilities and hypertension.  

Also of record is a copy of the September 2003 Compensation 
and Pension examination which was considered in February 2004 
and is thus not new.

VA and private records dated beginning in July 1991 (which 
were not of record at the time of the February 2004 rating 
decision) indicate treatment for a variety of unrelated 
medical problems, including ear problems, gastroesophageal 
reflux disease, type II diabetes mellitus, coronary artery 
disease, obstructive sleep apnea, PTSD, depression, asthmatic 
bronchitis and lower back pain.  These documents, although 
new, are not material to the claims for service connection 
for right and left knee disabilities and hypertension.

The recent VA outpatient notes indicate current diagnoses of 
bilateral knee disabilities and hypertension.  However, the 
existence of such disabilities was not at issue in February 
2004.  Crucially, these recent treatment records do not 
indicate an increase in severity of pre-existing right and 
left knee disabilities during service and the presence of 
hypertension in service or within one year of separation of 
service.  As such, these medical records are not new and 
material.  See also Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].  

With respect to the Veteran's own statements, to include 
those made to his treating clinicians, as well as his 
testimony to the effect that his current bilateral knee and 
hypertension disabilities are related to his military 
service, such evidence is cumulative and redundant of 
statements made prior to the February 2004 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  
It is well established that information from an appellant 
which is merely transcribed by a medical professional still 
amounts only to a statement from that appellant.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993)

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's bilateral knee 
and hypertension disabilities are related to his military 
service.  The evidence submitted subsequent to the February 
2004 denial of the Veteran's claims is therefore cumulative 
and redundant of the evidence of record at those times, and 
it therefore does not raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for a right knee disability, a left knee 
disability and hypertension are not reopened.  The benefits 
sought on appeal remain denied.



4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left wrist 
disability.

For the sake of economy, these issues  will be discussed 
together.

Relevant law and regulations

Service connection - in general

The law and regulations pertaining to service connection in 
general are detailed above and need not be repeated.

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the Veteran now has 
bilateral hearing loss and tinnitus, as is evidenced by the 
November 2003 VA audiological examination report.  Hickson 
element (1) is therefore satisfied for the Veteran's 
bilateral hearing loss and tinnitus claims.

As for the left wrist claim, the Veteran's extensive VA 
outpatient records are negative for complaints of or a 
diagnosis of a left wrist disability.  The record on appeal 
is devoid of a current diagnosis of a disability of the left 
wrist.  

The Veteran has been accorded ample opportunity to present 
medical evidence of a left wrist disability.  He has failed 
to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board does not have any reason to doubt that the Veteran 
may experience left wrist pain.  However, symptoms such as 
pain alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

The Veteran is competent to testify as to the existence of 
left wrist pain and discomfort.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent 
to identify the existence of a left wrist disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494- 5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In the absence of any currently diagnosed left wrist 
disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met as to the left wrist claim, and it fails on this basis 
alone. 

With respect to element (2), in-service disease and injury, 
the Board will separately address disease and injury.

Concerning in-service disease, the Veteran contends that his 
left wrist and hearing problems originated in service.  See 
the Veteran's June 17, 2003 and June 2, 2005 statements.  The 
contemporaneous medical evidence reflects otherwise.  
Specifically, the Veteran's August 1973 entrance examination 
was completely normal with respect to the Veteran's hearing 
and left wrist, various interim examinations are negative for 
hearing problems during service, and his January 1983 
separation physical examination, including audiology testing 
and clinical evaluation of upper extremities, was pertinently 
negative.  

The Board additionally notes that bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385 was not present in the right 
ear until July 1991 and the left ear until November 2003, 
well beyond the one-year period for presumptive service 
connection for sensorineural hearing loss.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

With respect to in-service injury, the Veteran argues that he 
sustained acoustic trauma from working as a carpenter in 
service as well as working on the flight line.  See, the 
April 2009 hearing transcript at page 10; see also the 
Veteran's June 17, 2003 statement.  However, there is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties.  
Crucially, the Veteran's separation physical examination is 
pertinently negative for his report of an ear injury.  

Although the Veteran may indeed have been exposed to noise in 
service, this does not automatically mean that there was 
injury (i.e., acoustic trauma) caused thereby. The Veteran 
and his representative have not pointed to any such statutory 
or regulatory presumption, and the Board is aware of none. 
Thus, while not necessarily disagreeing that the Veteran was 
exposed to noise, the Board rejects the notion that acoustic 
trauma and resulting ear damage should be conceded.  There is 
no objective evidence that the Veteran sustained any ear 
damage or injury in the performance of his duties, and there 
is no evidence of ear or hearing complaints in service or for 
decades thereafter.

The Veteran also contends that he sustained a laceration to 
his left wrist from a broken window during service.  See the 
April 2009 hearing transcript at page 6.  However, there is 
no documentation of a left wrist injury in his service 
treatment records.  In this regard, the Board notes that a 
September 1974 service treatment record references a burn to 
the Veteran's left hand and forearm.  Additionally, left hand 
scars were noted in September 1977 and February 1979 
examination reports.  Crucially, however, these reports are 
negative for the Veteran's report of a left wrist injury, to 
include on his separation physical examination.  [Service 
connection has been granted for residuals of burns on the 
left hand.]

Moreover, there is no mention of ear or left wrist problems 
by the Veteran until he filed his claims of entitlement to 
service connection for hearing problems in June 2003 and left 
wrist problems in June 2005, 20 years after he left military 
service in February 1983 and two decades after his initial 
claim for VA benefits in March 1983.  The lack of any 
evidence of ear and left wrist problems after service, and 
the filing of the claims for service connection for hearing 
problems and a left wrist disability 20 years after service, 
is itself evidence which tends to show that no injury to the 
ear or left wrist was sustained in service.  See Maxson v. 
Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

In essence, the Veteran's claim rests of his own recent 
contentions that he sustained ear and left wrist injuries in 
service.  However, his contentions are outweighed by the 
utterly negative service medical records, as well as the lack 
of objective evidence of ear problems for decades after 
service and lack of objective evidence of a current left 
wrist disability.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned injuries in service until he 
brought up the subject in connection with his claims for VA 
benefits approximately 20 years after his separation from 
service, the Board finds his recent statements concerning 
such injuries to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the Veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus fail on this basis alone.  

Finally, with respect to Hickson element (3), there is no 
competent evidence of record that establishes a causal 
relationship between the Veteran's left wrist or 
hearing/tinnitus problems and military service.  To the 
contrary, the November 2003 VA audiologist opined that there 
was no medical relationship between the Veteran's current 
hearing loss and tinnitus and his military service.  As for 
the left wrist claim, in the absence of in-service disease or 
injury and a current diagnosis of a left wrist disability, a 
positive medical nexus opinion would be impossible.  

To the extent that the Veteran and his representative contend 
that his current left wrist problems, hearing loss and/or 
tinnitus are related to his military service, it is now well 
established that lay persons without medical training, such 
as the Veteran and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu, supra.  The statements of the 
Veteran and his representative offered in support of his 
claims are not competent medical evidence and do not serve to 
establish a medical nexus.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as described above 
there is no competent medical evidence of a current left 
wrist disability, and the onset of hearing loss was in 1991 
for the right ear and 2003 in the left ear.  Additionally, 
the Veteran reported to the November 2003 VA examiner that 
his tinnitus had its onset four or five years prior in 1998, 
or 16 years after he left military service.  See Maxson, 
supra; see also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  
Continuity of symptomatology after service has therefore not 
been demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met for any of the three claims.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
left wrist disability, bilateral hearing loss and tinnitus.  
All three elements are not met with respect to the left wrist 
disability; and elements (2) and (3) are not met for the 
hearing loss and tinnitus claims.  Therefore, contrary to the 
assertions of the Veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefits sought on appeal are 
accordingly denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for hypertension is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a right knee disability 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a left knee disability 
is denied.

Service connection for a left wrist disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.
        


REMAND

For reasons stated immediately below, the Board finds that 
the remaining three issues on appeal must be remanded for 
additional development.

7.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for perforation of the right tympanic membrane.

The Veteran contends that he sustained a perforated right 
eardrum as a result of VA treatment in the 1990s.  See the 
Veteran's August 2, 2004 statement.  Records from the Denver 
VAMC reflect that the Veteran underwent bilateral tympanotomy 
and tube placements in October 1991 and August 1992.  
Additionally, the September 2003 VA examination report 
confirms a diagnosis of a perforated right tympanic membrane.

A medical opinion is therefore needed which addresses the 
issues of whether there was negligence on the part of VA in 
its treatment of the Veteran which caused the development of 
a perforated right tympanic membrane and whether the 
development of a perforated right tympanic membrane was or 
was not a foreseeable event.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].

8.  Entitlement to service connection for type II diabetes 
mellitus, claimed as a result of herbicide exposure.

9.  Entitlement to service connection for a basal cell 
carcinoma of the left cheek, to include as a result of 
herbicide exposure.

The Veteran essentially relates his current diabetes mellitus 
and basal cell carcinoma to alleged exposure to herbicides 
during his service in Guam and the Panama Canal Zone.  See 
the April 2009 hearing transcript at page 14.  He has 
submitted Internet articles concerning the presence of 
herbicides in Guam.

Type II diabetes mellitus is included among diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents. 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  
Additionally, although a basal cell carcinomas is not one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(e), 
the Veteran is not precluded from presenting proof of direct 
service connection even though his disability is not among 
those statutorily enumerated for presumptive service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  Specifically, VA's updated Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n) directs that a detailed statement of the 
Veteran's claimed herbicide exposure be sent to the 
Compensation and Pension Service via e-mail and a review be 
requested of the of the Department of Defense's inventory of 
herbicide operations to determine whether herbicides were 
used or tested as alleged.  If the exposure is not verified, 
a request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  

In this case, the RO obtained an NPRC determination that the 
Veteran did not serve in Vietnam, which the Veteran does not 
dispute.  Although the Veteran's presence in Guam from at 
least June 1978 to November 1979 was subsequently verified, 
no attempt to verify whether the Veteran was exposed to 
herbicides in conjunction with VA's updated Adjudication 
Procedure Manual, M21- 1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n) was made.  Additionally, in light of 
his recent allegation of service in the Panama Canal Zone, 
efforts to verify such service and, if a response is received 
in the positive, his possible exposure to herbicides there 
should be made. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review 
the Veteran's VA claims file and 
provide an opinion as to whether the 
Veteran incurred a perforated right 
tympanic membrane as a result of 
carelessness, negligence, lack of 
proper skill, error of judgment, or 
similar instance of fault on the part 
of VA medical professionals in 
performing tympanotomy and tube 
placements in October 1991 and August 
1992; and whether the development of a 
perforated right tympanic membrane 
subsequent to the October 1991 and 
August 1992 surgeries was a foreseeable 
event.  A copy of the report should be 
associated with the Veteran's VA claims 
file.

2.  VBA should attempt to confirm 
through official channels the Veteran's 
alleged service in the Panama Canal 
Zone.  A response or finding should be 
associated with the Veteran's VA claims 
folder.  

3.  VBA should then take the necessary 
actions to comply with the evidentiary 
development procedures required by M21- 
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  Specifically, 
VBA must provide a detailed statement 
of the Veteran's claimed herbicide 
exposure to the Compensation and 
Pension Service and request a review of 
the Department of Defense's inventory 
of herbicide operations to determine 
whether herbicides were used, tested, 
or stored as alleged.  If the exposure 
is not verified, a request must then be 
sent to the JSRRC for verification of 
the Veteran's possible herbicide 
exposure in Guam and, if his service 
therein is verified, the Panama Canal 
Zone.

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a 
perforated right tympanic membrane and 
entitlement to service connection for 
type II diabetes mellitus and a basal 
cell carcinoma of the left cheek.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


